DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 2-27 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[00129]: In lines 3-4, “slurry trough 908” appears to be a typographical error for “slurry trough 903.”
[00237] and elsewhere: Applicant is respectfully advised select and consistently use a single spelling of “disk.” See “disk” in, for example, [00237], and “disc” in, for example, [0020].
[00243]: “clean water 355” appears to be a typographical error for “clean water 339” (Fig. 40; [0079]).
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “355” has been used to designate both concentrated solution ([0093]) and clean water ([00243]). Likewise, in Fig. 10 and [00128], “319” is both pressurized slurry vapor and rotary union inlet. Note the different numbers for the analogous rotary union outlet 921 and concentrated slurry vapor I 323.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-9, 13-15, and 17-27 are objected to because of the following informalities:  
Claim 2: In line 4, Applicant is respectfully advised to provide the conjunction “and” at the end of the line to use the grammar of a sentence in the claim.
Claims 3-8 and 18-27: Applicant is respectfully advised to provide a comma at the end of each preamble. See claims 10-16.
Claim 4: Applicant is respectfully advised to use the past tense with the passive voice, i.e., “is inputted.” Further, since the Merriam-Webster online dictionary defines the verb form of “input” as “to enter (data) into a computer or data processing system,” and since the Cambridge online dictionary defines it as “to put information into a computer or other piece of electronic equipment,” Applicant is respectfully advised to select a more standard term for the art, e.g., is fed.
Claim 5 is objected to upon the same basis as claim 4.
Claim 8: A space appears to be missing in “claim1.”
Claims 9, 16, and 21: Applicant is respectfully advised to select and consistently use a single spelling of “subassembly” (claim 7). See “sub-assembly” in claims 9 and 16, and “sub assembly” in claim 21.
Claims 9: Applicant is respectfully advised to select and consistently use a single spelling of “disk.” See “disc” in claims 9, 13, 15, and 26, and “disk” in claims 12, 14, 17-20, 22, and 24-26.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-8: The claims depend, directly or indirectly, from claim 1. However, claim 1 has been canceled. For the purposes of examination only, claims 3-4, 6, and 8 will be interpreted as depending from claim 2.
Claim 8: The claim recites, “additional concentration occurs in the dryer.” It is unclear what the implied previous step of concentration entails (“additional”) since claim 1 only recites “a concentrating tower coupled to the dryer” (i.e., a name of a claim element uses the word “concentrating,” but a concentrating step is not claimed). Since a dryer that processes a waste to produce a slurry vapor would be expected to concentrate the solids in a slurry (e.g., [0075]: “slurry vapor 311”), it is unclear what additional concentration might by performed in the dryer. It is noted that the specification recites that “concentrating tower condensate 331 leaving the concentrating tower hot side 327 returns back through the dryer hot side 321 and joins with dryer condensate 333” ([0094]), so a flow from the concentrating tower into the dryer (Fig. 4) is diluted in the dryer, not concentrated. For the purposes of examination only, and in view of the above explanation, the claim will be interpreted as reciting that a concentration occurs in the dryer.
Claim 9: The claim recites, “the dryer condensates” (line 8), “the slurry vapor,” and “the pressurized slurry vapor” (lines 9-10). There is insufficient antecedent basis for these limitations of the claim. For the purposes of examination only, these terms will be interpreted as having sufficient antecedent bases in the claim.
Claims 10-14 are rejected because of their dependence from claim 9.
Claim 10: The claim recites, “the first concentrated slurry vapor” in line 3. There is insufficient antecedent basis for this limitation. For the purposes of examination only, this limitation will be interpreted as having sufficient antecedent basis. In line 3, the claim recites, “a hot side configured to receive the first concentrated slurry vapor from the dryer and to further concentrate the slurry vapor into a super concentrated slurry vapor.” Since there is no previously recited concentration step, it is unclear what concentration step is implied by “to further concentrate.” It is noted that the specification does not appear to recite “a super concentrated slurry vapor.” For the purposes of examination only, “to further concentrate” will be interpreted as “to concentrate,” as it will be assumed that the claim references the concentrating tower sub-assembly 351 ([0077]) by the term “a concentrator apparatus.”
Claim 17: In the last line, the claim recites, “in close proximity to the flat disk surface.” The term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination only, “in close proximity to the flat disk surface” will be interpreted as “in contact with the flat disk surface,” as is suggested by [00184] (“pressed against”) and Fig. 23.
Claims 18-27 are rejected because of their dependence from claim 17.
Claim 21: The claim recites, “in which the scraper is disposed in a scraping sub assembly drawer.” These limitations are indefinite because (1) the antecedent for “the scraper” is “a plurality of scrapers” (claim 17), so it is unclear which scraper is being referenced, or if all of the plurality of scrapers are referenced, and (2) it is therefore unclear whether the scrapers are each disposed in a respective scraping sub assembly drawer, or if there is one scraping sub assembly drawer for all the scrapers. For the purposes of examination only, the claim will be interpreted as reciting that the scrapers are each disposed in a respective scraping sub assembly drawer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 5,915,815, hereinafter “Moore”) in view of Xu et al. (CN203634842U, hereinafter “Xu”).
Regarding claim 2, Moore discloses an apparatus for separating products from the by-products of waste process industries (col. 5, lines 23-28; col. 8, line 57) (i.e., a system for the processing of waste) comprising:
a transfer chamber 5 in which evaporation takes place (Fig. 1; col. 12, lines 50-51; col. 13, lines 2-3) (i.e., a dryer);
an air pressure raising means or fan means 14 (col. 8, lines 34-35) (i.e., a compressor) that moves vapor from the transfer chamber 5 to a warm plenum chamber 6 (col. 10, lines 12-14), through the fan means, and into a hot plenum chamber 4 and back to the transfer chamber 5 (col. 10, lines 44-49; arrows for “vapour” in Fig. 1), the vapor being a vapor from drying slurry (col. 4, lines 13-15) (i.e., a compressor receiving slurry vapor from the dryer, and returning a pressurized slurry vapor to the dryer); and
condensing means 17 that may be a single condenser (col. 15, lines 49-54) that may separate secretions (col. 15, lines 60-63) (i.e., a concentrating means coupled to the dryer, wherein the secretions are the concentrated component(s)).
However, Moore does not explicitly disclose a concentrating tower.
Xu discloses a condenser 4 that is a vertical shell and tube condenser ([0012]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Moore by providing a concentrating tower as taught by Xu because (1) Moore teaches a condensing means but does not describe its configuration, (2) a vertical condenser was known in the condenser art (Xu, [0012]), and (3) a vertical condenser may be a preferable condenser configuration where the skilled practitioner seeks to minimize the floorspace requirement of a condensing means.

Regarding claim 4, Moore teaches a feedstock input 2 for depositing feedstock into the transfer chamber/dryer (col. 11, lines 11-12), the feedstock being a slurry (col. 4, lines 13-15) (i.e., a slurry is input to the dryer).

Regarding claim 5, Moore teaches that the feedstock passes through a hot plenum chamber 4 before entering the transfer chamber 5 (col. 11, lines 15-18) (i.e., the slurry input to the dryer is preheated). 

Regarding claim 6, Moore depicts the hot plenum chamber 4 as coupled to the transfer chamber 5 (Fig. 1), so it would have been prima facie obvious to couple a preheater to a dryer for the skilled practitioner in view of the teachings of Moore in view of Xu.

Regarding claim 8, Moore teaches that moisture is drawn out from the feedstock in the transfer chamber (col. 12, lines 50-51; col. 13, lines 2-3) (i.e., concentration occurs in the dryer). Regarding the term “additional,” since the evaporation in the transfer chamber must take place over time, the feedstock is progressively dried (i.e., additional concentration of the feedstock occurs over time).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Xu, as applied to claim 2 above, and further in view of Park et al. (JP2000018819A, hereinafter “Park”), and as evidenced by Luker (US 6,103,191).
Moore in view of Xu does not explicitly disclose a steam filter disposed between the compressor and the dryer.
Park discloses a device for drying sludge ([0003]) in a kiln-type drying apparatus 1 (claim 1; Fig. 1; [0011]) wherein evaporated steam is compressed by a steam compressor 2 ([0014]) before being returned to the drying apparatus (Fig. 1; [0021]: “supplementing”). Park teaches a filter 3 for removing dust from the steam before it is supplied to the compressor ([0023]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Moore in view of Xu by providing a steam filter disposed between the compressor and the dryer as taught by Park because (1) a filter may be placed upstream of a compressor (i.e., an air pressure raising means) for removing dust (Park, [0023]), (2) the skilled practitioner would have recognized that the removal of dust in a stream entering an air pressure raising means protects said means from dust, and (3) the teachings of Park related to the drying of sludge are related to the teachings of slurry drying in Moore because the removal of water from a slurry produces a sludge, as evidenced by Luker (claim 21, last line).

Claim 17-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lamont (US 50,421) in view of Yamamoto (US 4,269,719) and Nishimura (KR 95-0000740 B1). 
Regarding claim 17, Lamont discloses an apparatus (p. 1, col. 1, “Figure 1”) for desiccating eggs (p. 1, col. 1, “Heretofore”) and other substances (p. 2, col. 2, “My”) (i.e., a dryer) comprising:
a trough for the eggs/substances (Fig. 1; p. 1, col. 2, line 8) (i.e., a trough);
a shaft D having pulleys E made to revolve to coat plates with the eggs/substances in which they are partially immersed (p. 1, col. 2, lines 9-14; p. 2, col. 1, middle: “partially immersed,” and last four lines) (i.e., a horizontally disposed rotating shaft; a plurality of rotating disks coupled to the rotating shaft and positioned so that a portion of a flat disk surface is in contact with a substance disposed in the trough); and 
scraping-blades for scraping dried egg/substances from the plates (p. 1, col. 2, middle; p. 2, col. 2, middle) (i.e., a plurality of scrapers disposed in close proximity to the flat disk surface).
However, Lamont does not explicitly disclose (i) a slurry trough; (ii) a horizontally disposed rotating tube; or (iii) a slurry disposed in the slurry trough.
Regarding (i) and (iii), Yamamoto discloses a drying apparatus A with discs 5 connected by a shaft 4 (Figs. 1-3; col. 1, lines 37-38, 44), the discs 5 being adjacent a comb-like scraper 8 (col. 1, lines 44, 53-55). Yamamoto discloses a semi-cylindrical vessel 1 (col. 1, line 38) (i.e., a trough) for containing a quantity of slurry (col. 1, lines 10-11) into which the lower portions of the discs extend so that the slurry can dry on the discs when they are exposed to air (col. 1, lines 14-17).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lamont by providing (i) a slurry trough; and (iii) a slurry disposed in the slurry trough as taught by Yamamoto because (1) Lamont teaches that the apparatus can be used to dry other substances than eggs (Lamont, p. 2, col. 2, “My”), (2) disc dryers were known to be effective for drying a slurry (Yamamoto, col. 1, lines 10-17), and (3) it has been held that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.
Regarding (ii), Nishimura discloses a rotary disk dryer (p. 2, “The present”) comprising rotating discs 11 (Figs. 1, 2; p. 3, “The rotary”) and scraper blades 45 that contact with disc surfaces (Figs. 7, 8; p. 5, “As shown in Fig. 8”). Nishimura teaches that the rotating disks are attached to an outer circumference of a hollow drum 30 (Fig. 3; p. 3, “The rotary”; p. 4, middle) (i.e., a tube) so that steam can be supplied to the interior of a respective disk (p. 3, “The rotary”; p. 4, “By the structure”) to promote the drying of slurry on the disks (p. 2, “By this structure”; p. 4, “While”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lamont in view of Yamamoto by providing (ii) a horizontally disposed rotating tube as taught by Nishimura because the circulation of steam within drying disks allows material to easily dry on the disks of a rotary disk dryer (Nishimura, “By this structure”).

Regarding claim 18, Nishimura teaches that the steam supplied to the disks heats the surfaces of the disks to dry the slurry substance thereon (p. 4, “While”) (i.e., at least one of the plurality of rotating disks are heated producing a dried slurry coating on the flat disk surface).

Regarding claim 19, Lamont teaches that the scraping-blades remove the dried substance on the plates (p. 2, col. 2, lines 14-17) (i.e., the scrapers remove the dried slurry from the flat disk surface).

Regarding claim 23, Nishimura teaches that the hollow drum 30 (i.e., the rotating tube) has steam injection chambers S1 and S2 (Fig. 3; p. 4, “The partition wall 31”) (i.e., the horizontally disposed rotating tube is hollow forming a tube interior).

Regarding claim 24, Nishimura teaches that steam is supplied to a disc interior S (p. 4; “The steam injection chamber”) (i.e., at least one of the plurality of rotating disks is hollow forming a disk interior).

Regarding claim 25, Nishimura teaches that a steam injection hole 32 allows steam to pass from the chamber S1 to the disc interior S (p. 4; “The steam injection chamber”) (i.e., the tube interior is open to the disk interior).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lamont in view of Yamamoto and Nishimura, as applied to claim 19 above, and further in view of Uehara et al. (JP60220101A, hereinafter “Uehara”).
Lamont in view of Yamamoto and Nishimura does not explicitly disclose that the dried slurry removed from the flat disk surface is collected in a solids removal chute.
Uehara discloses a disk-type vacuum evaporation machine (p. 2, “That is”) having disk-shaped rotors 2 on a rotatable shaft member (Fig. 1; p. 2, “To) examples examples of the present invention”) (i.e., a dryer comprising a plurality of rotating disks). Uehara teaches a solids outlet 7 (i.e., a solids removal chute) connected to a solid storage tank 6 for receiving solids recovered by the scraping of a scraping configuration (Fig. 1; p. 2, “To) examples examples of the present invention”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lamont in view of Yamamoto and Nishimura by providing a solids removal chute in which the dried slurry is collected from the flat disk surface as taught by Uehara because a solids outlet or chute can be used to collect dried solids into a tank or container (Uehara, p. 2, “To) examples examples of the present invention”) for use, treatment, or disposal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
REJECTION 1
Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,800,667 B1, and in view of Xu et al. (CN203634842U). Although the claims at issue are not identical, they are not patentably distinct from each other because a compressor that returns slurry vapor to the dryer is implicit in “a compressor configured to receive the slurry vapor and output the pressurized slurry vapor into the hot side of the dryer,” and although claim 3 does not recite a concentrating tower, the form of a tower is obvious in view of claim 15, and in view of Xu ([0012]),
REJECTION 2
Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,800,667 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites a preheater, a degassing sub-assembly, a dryer with hot and cold sides and drying discs, an axial shaft (“through a center”), condensate tubes and scoops inside the discs, and a compressor that receives slurry vapor and outputs pressurized slurry vapor to the hot side of the dryer, and the added limitations of claim 1 of the patent (e.g., output of dried solids; first concentrated slurry vapor) only narrow the scope of the patent claim relative to the instant claim, so that the limitations of the broader instant claim are still disclosed.
Instant claim 11 corresponds to claim 2 of the patent.
REJECTION 3
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,800,667 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 15 recites a horizontal hollow spindle. However, a horizontal spindle is obvious in the patent claim due to the recitation of a slurry trough. The patent claim appears to contain all the other limitations of instant claim 15.
Instant claim 16 corresponds to the last paragraph of patent claim 15.
REJECTION 4
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,800,667 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 17 recites a horizontal rotating tube (i.e., a spindle). However, a horizontal tube is obvious in the patent claim due to the recitation of a slurry trough. The patent claim appears to contain all the other limitations of instant claim 17.
Regarding claims 18 and 19, these are obvious over the patent claim since it recites the scraping of solids from the drying discs.

Additional Claim Objections
Claims 7, 21-22, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 7, 9-16, 21-22, and 26-27.
The concept of a system for the processing of waste comprising: 
a dryer: 
a compressor receiving slurry vapor from the dryer, and returning a pressurized slurry vapor to the dryer; 
a concentrating tower coupled to the dryer (claim 2); 
wherein a degassing subassembly is disposed between the dryer and the preheater (claim 7)
is considered to define patentable subject matter over the prior art.
Likewise, the concept of a system for the processing of waste, the system comprising: 
a preheater configured to receive a wet slurry and producing a heated wet slurry; 
a degassing sub-assembly configured to receive the heated wet slurry from the preheater;
a dryer comprised of at least a cold side, and a hot side; the hot side including: one or more drying discs with an axial shaft, wherein each of the one or more drying discs is at least partially hollow and contains one or more disc condensate tubes and one or more disc condensate scoops configured to output the dryer condensates; and
a compressor configured to receive the slurry vapor and output the pressurized slurry vapor into the hot side of the dryer (claim 9)
is considered to define patentable subject matter over the prior art.
Additionally, the concept of system comprising: 
a dryer including: 
a plurality of heated rotating hollow drying discs; a horizontal hollow spindle coupling each of the plurality of heated rotating hollow drying discs and forming a pathway for an input flow of a pressurized slurry vapor, and an input for a counter flow pathway for a concentrating tower condensate; and
a compressor with a compressor input coupled to a dryer cold side of the dryer, and a compressor output coupled to the pathway for the input flow of the pressurized slurry vapor in the dryer (claim 15) 
is considered to define patentable subject matter over the prior art.
Furthermore, the concept of a dryer comprising:
a slurry trough;
a horizontally disposed rotating tube; 
a plurality of rotating disks coupled to the rotating tube and positioned so that a portion of a flat disk surface is in contact with a slurry disposed in the slurry trough; and 
a plurality of scrapers disposed in close proximity to the flat disk surface (claim 17);
in which the scraper is disposed in a scraping subassembly drawer (claim 21); or
in which the horizontally disposed rotating tube is hollow forming a tube interior (claim 23);
in which at least one of the plurality of rotating disks is hollow forming a disk interior (claim 24);
in which the tube interior is open to the disk interior (claim 25); and 
in which the disk interior includes one or more disc condensate tubes, and one or more disc condensate scoops configured to output dryer condensates (claim 26); or
in which the horizontally disposed rotating tube receives a concentrating tower concentrate and outputs a concentrated slurry vapor (claim 27)
is considered to define patentable subject matter over the prior art. 
Regarding claim 7, Moore et al. (US 5,915,815) discloses an apparatus for separating products from the by-products of waste process industries (col. 5, lines 23-28; col. 8, line 57) comprising:
a transfer chamber 5 in which evaporation takes place (Fig. 1; col. 12, lines 50-51; col. 13, lines 2-3) (i.e., a dryer);
an air pressure raising means or fan means 14 (col. 8, lines 34-35) (i.e., a compressor) that moves vapor from the transfer chamber 5 to a warm plenum chamber 6 (col. 10, lines 12-14), through the fan means, and into a hot plenum chamber 4 and back to the transfer chamber 5 (col. 10, lines 44-49; arrows for “vapour” in Fig. 1), the vapor being a vapor from drying slurry (col. 4, lines 13-15) (i.e., a compressor receiving slurry vapor from the dryer, and returning a pressurized slurry vapor to the dryer); and
condensing means 17 that may be a single condenser (col. 15, lines 49-54) that may separate secretions (col. 15, lines 60-63) (i.e., a concentrating tower).
However, Moore does not suggest a degassing subassembly disposed between the transfer chamber 5/dryer and a hot plenum chamber 4/preheater (col. 11, lines 15-18), and there appears to be no obvious motivation to provide one.
Regarding claims 9 and 26, Moore does not suggest the use of drying discs with an axial shaft to be used in the transfer chamber.
Lamont (US 50,421) discloses an apparatus (p. 1, col. 1, “Figure 1”) for desiccating eggs (p. 1, col. 1, “Heretofore”) and other substances (p. 2, col. 2, “My”) (i.e., a dryer) comprising a shaft D having pulleys E made to revolve to coat plates with the eggs/substances in which they are partially immersed (p. 1, col. 2, lines 9-14; p. 2, col. 1, middle: “partially immersed,” and last four lines) (i.e., a dryer comprised of including one or more drying discs with an axial shaft). Nishimura (KR 95-0000740 B1) teaches a rotary disk dryer (p. 2, “The present”) comprising rotating discs 11 (Figs. 1, 2; p. 3, “The rotary”), wherein the rotating disks are attached to an outer circumference of a hollow drum 30 (Fig. 3; p. 3, “The rotary”; p. 4, middle) (i.e., a tube) so that steam can be supplied to the interior of a respective disk (p. 3, “The rotary”; p. 4, “By the structure”) (i.e., a dryer comprised of at least a cold side, and a hot side; the hot side including: one or more drying discs with an axial shaft, wherein each of the one or more drying discs is at least partially hollow).
However, neither Lamont nor Nishimura suggest a degassing sub-assembly (claim 9), or condensate tubes or condensate scoops to be contained in drying discs (claims 9 and 26).
Regarding claim 15, Nishimura teaches that the hollow drum 30 (i.e., a horizontal hollow spindle) includes a steam injection chamber S1 and a steam discharge chamber S2 (p. 4, “The partition wall 31”), but no suggestion is made to provide a pathway for an input flow of a pressurized slurry vapor, and an input for a counter flow pathway for a concentrating tower condensate.
Regarding claim 21, Lamont (p. 1, col. 2, middle; p. 2, col. 2, middle), Nishimura (Figs. 7, 8; p. 5, “As shown in Fig. 8”), and Yamamoto (US 4,269,719) (col. 1, lines 44, 53-55) each disclose scrapers. However, these references do not suggest that the scrapers should be disposed in a scraping subassembly drawer.
Regarding claim 27, none of the above references suggest a horizontally disposed rotating tube to which rotating disks are coupled that receives a concentrating tower concentrate and outputs a concentrated slurry vapor. 
Claims 7, 10-14, 21-22, and 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from Patent Center. Status information for published applications may be obtained from Patent Center.  Status information for unpublished applications is available through Patent Center.  For more information about Patent Center, see https://patentcenter.uspto.gov/. Should you have questions on access to Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772